— Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered June 18, 1991, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the second degree.
Upon reviewing the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues that could be raised on defendant’s appeal. Consequently, the judgment should be affirmed and defense counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Mikoll, J. P., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.